DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2015/0350687 A1) in view of Jang (US 2015/0154740 A1).
Regarding Claims 1, 10, 19, Zhai discloses an apparatus/method/non-transitory computer-readable medium for processing at least one frame of a video stream (e.g. Fig. 1), the apparatus/method/CRM comprising: a memory configured to store frames of the video stream (e.g. Paragraph [0024, 0025]); a processor configured to: process a frame of the video stream stored in the memory using a block-based coding scheme with de-blocking filtering using a filter grid (e.g. Fig. 2 208 212, Paragraph [0030]), wherein the processing of the frame of the video stream comprises coding or decoding (e.g. Fig. 1 and Paragraph [0019]); determine a size FxW of the filter grid (e.g. Figs. 3A, 
Although Zhai discloses to determine a size (FxW) of the filter grid (e.g. Figs. 3A, 3B, and Paragraph [0032-0034]); it implicitly discloses F/W is larger than a sum of a maximum number of samples used in edge de-blocking filtering of a vertical/horizontal edge of a coding block and a maximum number of samples modified in de-blocking filtering of a vertical/horizontal edge of the coding block.
However, Jang teaches F/W is larger than a sum of a maximum number of samples used in edge de-blocking filtering of a vertical/horizontal edge of a coding block and a maximum number of samples modified in de-blocking filtering of a vertical/horizontal edge of the coding block (e.g. Fig. 9 and Paragraph [0102, 0132]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the filter determination as taught as Jang into the apparatus/method/CRM of Zhai in order to reduce the computational complexity required to determine the boundary strength and reduce the memory capacity and bandwidth without deterioration of image quality.
Regarding Claims 2, 11, 20, Jang teache F is further a multiple of a coding block width (e.g. Paragraph [0094]).
Regarding Claims 3, 12, Jang teache W is further a multiple of a coding block height (e.g. Paragraph [0094]).
Regarding Claims 4, 13, Zhai discloses the coding block is a coding unit, a prediction unit or a transform unit (e.g. Paragraph [0028]).
Claims 5, 14, Zhai discloses the coding block is the smallest of a coding unit, a prediction unit or a transform unit (e.g. abstract, Paragraph [0032-0034]).
Regarding Claims 6, 15, Jang teaches F equals W (e.g. Paragraph [0079], square filter).
Regarding Claims 7, 16, Zhai discloses the de-blocking filter is a luminance de-blocking filter (e.g. abstract).
Regarding Claims 8, 17, Zhai discloses to determine the size of filter grid adaptively (e.g. Figs. 3A, 3B, Paragraph [0022]).
Regarding Claims 9, 18, Jang teaches values of F and W are at least eight and divisible by four (e.g. Paragraph [0079], 8-sample filter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narroschke (US 2014/0233659 A1), discloses deblocking filtering;
Li (US 2015/0016518 A1), discloses reduced complexity deblocking;
Van der Auwera (US 2013/0101024 A1), discloses boundary strength.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485